Name: Commission Implementing Regulation (EU) 2018/1138 of 13 August 2018 amending for the 289th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law;  European construction;  international trade
 Date Published: nan

 14.8.2018 EN Official Journal of the European Union LI 205/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1138 of 13 August 2018 amending for the 289th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 August 2018, the Sanctions Committee of the United Nations Security Council decided to add one entry to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entry is added under the heading Natural persons: ADNAN ABOU WALID AL-SAHRAOUI (alias (a) Lahbib Idrissi ould Sidi Abdi ould Said ould El Bachir, (b) Adnan Abu Walid al-Sahrawi, (c) Abu Walid al Sahrawi, (d) Adnan Abu Walid al-Sahraoui, (e) Adnan Abu Waleed al-Sahrawi, (f) Lehbib Ould Ali Ould Said Ould Joumani). Date of birth: 16.2.1973. Place of birth: Laayoune. Address: (a) MÃ ©naka, Gao Region, Mali. Other information: Former spokesperson of the Mouvement pour l'Unification et le Jihad en Afrique de l'Ouest (MUJAO). Emir of the Al-Mourabitoun group in Mali. Pledged allegiance to Islamic State in Iraq and the Levant (ISIL), listed as Al-Qaida in Iraq. Date of designation referred to in Article 7d(2)(i): 9.8.2018.